DETAILED ACTION
This is responsive to the application filed 14 April 2020.
Claims 1-11 and 13-21 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-11 and 13 are objected to because of the following informalities: in line 11, claim 9 recites “providing as ouput of said least on voice processing module” which is believed to be a typographical error for ‘providing as ouput of said at least on voice processing module’.  Claims 10-11 and 13 are objected for depending upon an objected to claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, in lines 14-15, recites the limitation “the input and/or the output of at least one voice processing module”.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as ‘[[the]] an input and/or [[the]] an output of at least one voice processing module’.
Claim 3, in line 2, recites the limitation “the voice processing module”. It is unclear if this limitation refers back to the voice processing module of line 3 or the one of lines 14-15 in parent claim 1. Claims 4 and 4-16 suffer from a similar deficiency and are likewise rejected. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, in line 4, recites the limitation “the inputs and/or outputs of said auxiliary devices”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, in lines 5-8, recites the limitation “at least one link (52A, 52B) between: an auxiliary device (2), and the input of the first voice processing module and to the output of the second voice processing module”. First, it is unclear how a link may be established between a device and an audio signal which is transient. A link may be established between devices and modules to transmit a signal, however, such a link does not seem credible between a transient signal and a module/device. Second, it is unclear what Applicant is trying to cover with this limitation. In particular “the input of the first voice processing module and to the output of the second voice processing module” is indefinite. The metes and bounds of the limitation are not definite and will not be 
Claim 7, in line 6, recites the limitation “the at least two output audio signals from said at least two voice processing modules”. There is insufficient antecedent basis for this limitation in the claim. Claim 21 suffers from a similar deficiency and is likewise rejected.
Claim 8, in lines 3-4, recites the limitation “said synchronizing module being interposed between the outputs of voice processing modules (11) and a mixing module (15)”. It is unclear how a synchronizing module may be interposed between modules and audio output signals which are transient. A module may be interposed between devices and other modules to transmit signals, however, such an interposition does not seem credible between transient signals and a module/device. The metes and bounds of the limitation are not definite and will not be given patentable weight.
Further, claim 8 recites “the second vocal messages” and “the first vocal messages” in lines 9-11. There is insufficient antecedent basis for the limitations in the claim which will be interpreted as ‘[[the]] a second vocal messages’ and ‘[[the]] a first vocal messages’ respectively. 
The dependent claims are rejected for depending upon a rejected claim without providing a remedy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US PGPub 2018/0260388).
Claim 9:
Huang discloses a method of controlling voice processing system by a control device (1), said method comprising: 
establishing a wireless, bidirectional and audio link (52A, 52B; 53A, 53B; 54A, 54B; 55A, 55B) between a communication module (12) of said control device and each one of a plurality of auxiliary devices (2, 3, 4, 5) (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026]), 
receiving, from at least one of the auxiliary devices, as input of at least one voice processing module (11) of said control device, at least one audio signal including a first vocal message, providing as output of said least one voice processing module an audio signal including a second vocal message, the first and second vocal messages being different one from the other and the second vocal message resulting from a processing The first headset device 100 wirelessly transmits a first audio signal S11. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to a first translated signal S12 suitable for the second headset device 200, and transmits the first translated signal S12 to the second headset device 200”, [0022], see also “the first speech V11 and the second speech V22 belong to different languages, and the user of the first headset device 100 and the user of the second headset device 200 use their mother languages to speak to the first headset device 100 and the second headset device 200, respectively”, [0026]). 
Claim 10:
Huang discloses a system of voice processing (Fig. 2) comprising: a control device (1) arranged to implement a method according to claim 9 as shown above, and at least one auxiliary device (2, 3, 4, 5), said auxiliary device being arranged to communicate by a wireless, bidirectional and audio link (52A, 52B; 53A, 53B; 54A, 54B; 55A, 55B) with the control device (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, 
	Claim 11:
Huang discloses a set to implement a system of voice processing (Fig. 2), the set comprising: a control device (1) able to implement a method according to claim 9 as shown above, and at least one auxiliary device (2, 3, 4, 5), said auxiliary device being able to communicate by a wireless, bidirectional and audio link (52A, 52B; 53A, 53B; 54A, 54B; 55A, 55B) with the control device (1) (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026]), said auxiliary device comprising at least one microphone arranged to feed the said audio link with an audio content and/or at least one speaker arranged to spread the audio content received on the said audio link ([0023]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388).
Claim 13:
Huang discloses the method according to claim 9 but does not explicitly disclose a non-transitory computer-readable storage medium comprising a program product stored thereon and executable by a processor in the form of a software agent including at least one software module comprising instructions to implement the method according to claim 9. 
However, implementing Huang’s computer performed method as software on a computer readable medium would be an obvious modification to one of ordinary skill in the art of natural language translation, before the effective filing date of applicant’s invention, in order to facilitate storing and loading the software onto the computer system. 

Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388) in view of Bhow (US PGPub 2011/0207447).

Huang discloses a control device (1) of voice distribution comprising: 
at least one voice processing module (11) arranged to receive as input an audio signal including a first vocal message, and provide as output an audio signal including a second vocal message, the first and second vocal messages being different one from the other and the second vocal message resulting from a processing of the first vocal message (“The first headset device 100 wirelessly transmits a first audio signal S11. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to a first translated signal S12 suitable for the second headset device 200, and transmits the first translated signal S12 to the second headset device 200”, [0022], see also “the first speech V11 and the second speech V22 belong to different languages, and the user of the first headset device 100 and the user of the second headset device 200 use their mother languages to speak to the first headset device 100 and the second headset device 200, respectively”, [0026]), 
a communication module (12) arranged to establish and manage a wireless, bidirectional and audio link (52A, 52B; 53A, 53B; 54A, 54B; 55A, 55B) with each one of a plurality of auxiliary devices (2, 3, 4, 5), each link being connected to an input and/or an output of at least one voice processing module (“cloud translating server 300 is in communication with the first wireless transmitting-receiving unit 120 and the second transmitting-receiving unit 220. The cloud translating server 300 receives the first audio signal S11, translates the first audio signal S11 to the first translated signal S12, and wirelessly transmits the first translated signal S12 to the second wireless transmitting-receiving unit 220. The cloud translating server 30 further receives the second audio signal S22, translates the second audio signal S22 to the second translated signal S21, and wirelessly transmits the second translated signal S21 to the first wireless transmitting-receiving unit 120”, [0026]). 
Huang does not explicitly disclose where managing the wireless, bidirectional and audio link with each one of the plurality of auxiliary devices is simultaneous.
In a method similarly establishing a wireless, bidirectional and audio link with each one of a plurality of auxiliary devices, Bhow discloses establishing and simultaneously managing the wireless, bidirectional and audio link with each one of the plurality of auxiliary devices (“Bluetooth transceiver 52 is operable to simultaneously form Bluetooth ACL and SCO links with PC 6 and mobile phone 4”, [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of simultaneously managing Huang’s wireless, bidirectional and audio link with each one of the plurality of auxiliary devices in order to effectively use the system “with several participants simultaneously” (Bhow, [0027], see also Huang, [0035]).
Claim 2:
Huang in view of Bhow discloses the device (1) according to claim 1, wherein the communication module (12) includes a Bluetooth chip and wherein each wireless, bidirectional audio link (52A, 52B; 53A, 53B; 54A, 54B) is a Synchronous Connection-Oriented (SCO) or an enhanced Synchronous Connection-Oriented (eSCO) link according to the Hand-Free Profile (HFP) Bluetooth protocol (Bhow, [0029], see also Huang, [0033]). 

Huang in view of Bhow discloses the device (1) according to claim 1, wherein the voice processing module (11) includes a translation sub-module arranged to receive as input a first message in a first human language, and provide as output a second human language, the second message being a translation of the first message (Huang, [0022]). 
Claim 4:
Huang in view of Bhow discloses the device (1) according to claim 1, comprising at least one buffer (13) disposed between said at least one voice processing module (11) and the inputs and/or outputs of said auxiliary devices (2, 3, 4, 5) (Huang, [0022] and [0028] note that at least portions of audio signals need to be at least temporarily stored before processing such as recognition and translation are performed). 
Claim 5:
Huang in view of Bhow discloses the device (1) according to claim 1, comprising at least a first voice processing module (11) and a second voice processing module (11), the communication module (12) being further arranged to establish and manage at least one link (52A, 52B) between: an auxiliary device (2), and the input of the first voice processing module and to the output of the second voice processing module (Huang, [0022], see also Fig. 2). 
Claim 6:
Huang in view of Bhow discloses the device (1) according to claim 5, wherein the communication module (12) is further arranged to establish and simultaneously manage at least one supplementary link (53A, 53B) with a supplementary auxiliary device (3) 
Claim 14:
Huang in view of Bhow discloses the device (1) according to claim 2, wherein the voice processing module (11) includes a translation sub-module arranged to receive as input a first message in a first human language, and provide as output a second human language, the second message being a translation of the first message (Huang, [0022]). 
Claim 15:
Huang in view of Bhow discloses the device (1) according to claim 2, comprising at least one buffer (13) disposed between said at least one voice processing module (11) and the inputs and/or outputs of said auxiliary devices (2, 3, 4, 5) (Huang, [0022] and [0028] note that at least portions of audio signals need to be at least temporarily stored before processing such as recognition and translation are performed). 
Claim 16:
Huang in view of Bhow discloses the device (1) according to claim 3, comprising at least one buffer (13) disposed between said at least one voice processing module (11) and the inputs and/or outputs of said auxiliary devices (2, 3, 4, 5) (Huang, [0022] and [0028] note that at least portions of audio signals need to be at least temporarily stored before processing such as recognition and translation are performed). 
Claim 17:
Huang in view of Bhow discloses the device (1) according to claim 2, comprising at least a first voice processing module (11) and a second voice processing module (11), the communication module (12) being further arranged to establish and manage at 
Claim 18:
Huang in view of Bhow discloses the device (1) according to claim 3, comprising at least a first voice processing module (11) and a second voice processing module (11), the communication module (12) being further arranged to establish and manage at least one link (52A, 52B) between: an auxiliary device (2), and the input of the first voice processing module and to the output of the second voice processing module (Huang, [0022], see also Fig. 2). 
Claim 19:
Huang in view of Bhow discloses the device (1) according to claim 4, comprising at least a first voice processing module (11) and a second voice processing module (11), the communication module (12) being further arranged to establish and manage at least one link (52A, 52B) between: an auxiliary device (2), and the input of the first voice processing module and to the output of the second voice processing module (Huang, [0022], see also Fig. 2). 

Claims 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388) in view of Bhow (US PGPub 2011/0207447) and  Aue et al. (US PGPub 2015/0347399).
Claims 7 and 20-21:

In a similar translation system, Aue discloses a device comprising at least two voice processing modules (11) arranged to provide as output distinct audio signals, the device further comprising at least one mixing module (15), said mixing module being arranged to receive as inputs the at least two output audio signals from said at least two voice processing modules, and provide as a single output audio signal a mixed audio signal constructed from the at least two audio signals (“The translation comprises a translated synthetic speech audio version of the source user's speech in the target language for playing out at the target user device, the synthetic speech generated based on the results of the speech recognition procedure. The mixing component is configured to mix the synthetic speech with the source user's call audio and/or with translated audio of the target user's speech in the source language, thereby generating a mixed audio signal”, [0005]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Huang’s device comprising at least two voice processing modules (11) arranged to provide as output distinct audio signals, the device further comprising .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2018/0260388) in view of Bhow (US PGPub 2011/0207447), Aue et al. (US PGPub 2015/0347399) and Liberman et al. (US PGPub 2011/0246172).
Claim 8:
Huang in view of Bhow and Aue discloses the device (1) according to claim 7, but does not explicitly disclose the device further comprising at least one synchronizing module (17), said synchronizing module being interposed between the outputs of voice processing modules (11) and a mixing module (15), said synchronizing module being arranged to delay at least one signal among the signals received by the mixing device in a manner to compensate a time shift resulting from different processing steps processed by at least one voice processing module (11) and to enhance the conformity of the chronological order of the second vocal messages with respect to the chronological order of the first vocal messages. 
In a similar translation system, Liberman discloses a device comprising at least one synchronizing module (17), said synchronizing module being interposed between the outputs of voice processing modules (11) and a mixing module (15), said synchronizing module being arranged to delay at least one signal among the signals the audio of the conferees whose audio was not translated may be delayed before mixing, in order to synchronize the audio with the translated stream”, [0031]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Huang’s device comprising at least one synchronizing module (17), said synchronizing module being interposed between the outputs of voice processing modules (11) and a mixing module (15), said synchronizing module being arranged to delay at least one signal among the signals received by the mixing device in a manner to compensate a time shift resulting from different processing steps processed by at least one voice processing module (11) and to enhance the conformity of the chronological order of the second vocal message with respect to the chronological order of the first vocal message in order to synchronize audio streams that need translations with those that do not in a multi-user translation environment (see Liberman [0098] and Huang, [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. (USPN 10,216,729) discloses a user terminal, hands-free device and method for hands-free automatic interpretation service. The user terminal includes an interpretation environment initialization unit, an interpretation intermediation unit, and an interpretation processing unit. The interpretation environment initialization unit performs pairing with a hands-free device in response to a request from the hands-free device, and initializes an interpretation environment. The interpretation intermediation unit sends interpretation results obtained by interpreting a user's voice information received from the hands-free device to a counterpart terminal, and receives interpretation results obtained by interpreting a counterpart's voice information from the counterpart terminal. The interpretation processing unit synthesizes the interpretation results of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657